Title: From Alexander Hamilton to Isaac Gouverneur, Junior, [March 1786]
From: Hamilton, Alexander
To: Gouverneur, Isaac, Jr.


[New York, March, 1786]
Sir
Mr Bremar last evening delivered me your Letter inclosing a Copy of your Correspondence with Mr Lewis.
In a personal Altercation between two Gentlemen where their passions have evidently become pritty warmly engaged, and for both whom I always had Esteem, I should not be willing to give my Opinion on the conduct of one of them, especially when the appeal was not made to me by both. On this head I shall only take the Liberty to say, that I would not advise publication which has always a disagreeable appearance, and seldom turns out to the Advantage of either party.
In another respect I feel myself painfully Situated. Having received favourable impressions of your Character, I am sorry to observe any thing to have come from you which I am oblige[d] to consider as exceptionable. Your Second Letter to Mr Lewis contains a general and of Course an unjustifiable Reflection on the profession to which I belong and of a Nature to put it out of my power to attempt to render you any service in the line of that profession. I readily believe you did not attend to the full force of the Expression, when you tell Mr Lewis “Attorney like” to make the most of his bill of Costs: but it contains in it an insinuation which cannot be pleasing to any man in the Profession and which must oblige anyone that has proper dilicacy to decline the business of one who professedly entertains such an Idea of the Conduct of his profession.
I make allowances for your feelings when you wrote that Letter, and am therefore reluctantly drawn into these Observations.
I remain with Esteem   Sir   your Obedient sevt.
A Hamilton
